706 S.E.2d 492 (2011)
David E. COMBS
v.
CITY ELECTRIC SUPPLY COMPANY, Formerly d/b/a County Electric Supply Co., Ltd., Pointsettia Ltd., Sebek Ltd., Tiana Ltd., Tholu Ltd., Kieley Ltd., Kieber Ltd., Andrew Green & Experta Trustees Jersey Limited, and Darren Smith.
No. 171P10.
Supreme Court of North Carolina.
March 22, 2011.
James N. Jorgensen, for City Electric Supply, et al.
Harvey L. Kennedy, Winston-Salem, for Combs, David E.

ORDER
Upon consideration of the petition filed on the 21st of April 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd of March 2011."